[Cite as Parmer v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-2888.]

                                      Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




MATTHEW J. PARMER

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2010-08781-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                         FINDINGS OF FACT
        {¶ 1} 1)         Plaintiff, Matthew J. Parmer, an inmate under the custody of
defendant, Department of Rehabilitation and Correction (DRC), filed this action
contending his guitar was damaged while under the control of DRC personnel when his
property was transported on or about March 5, 2010 from the Marion Correctional
Institution to the Dayton Correctional Institution. Plaintiff requested damages in the
amount of $250.00, the stated replacement value of his guitar. The filing fee was paid.
        {¶ 2} 2)         Defendant filed an investigation report admitting liability for the
property loss and acknowledging plaintiff suffered damages in the amount of $250.00.
        {¶ 3} 3)         Plaintiff filed a response expressing his agreement with defendant’s
investigation report in regard to damages. Plaintiff also requested reimbursement of the
$25.00 filing fee cost along with his damage claim.
                                      CONCLUSIONS OF LAW
        {¶ 4} 1)         In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573,¶8 citing Menifee v. Ohio Welding Products,
Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
       {¶ 5} 2)      “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided by . . . the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333,¶41, citing
Miller v. Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d 521; and Mussivand v.
David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
       {¶ 6} 3)      This court in Mullett v. Department of Correction (1976), 76-0292-
AD, held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
       {¶ 7} 4)      Plaintiff must produce evidence which affords a reasonable basis
for the conclusion defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶ 8} 5)      Negligence on the part of defendant has been shown in respect to
the issue protecting plaintiff’s property after he was transferred in March 2010. Billups
v. Department of Rehabilitation and Correction (2001), 2000-10634-AD. Plaintiff has
offered sufficient proof to establish his property was damaged while under the control of
defendant’s personnel. Ward v. Ohio Dept. of Rehab. & Corr., Ct. of Cl. No. 2009-
09043-AD, 2010-Ohio-4955.
       {¶ 9} 6)      Plaintiff has suffered damages in the amount of $250.00, plus the
$25.00 filing fee, which may be awarded as costs pursuant to R.C. 2335.19. See Bailey
v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19, 587
N.E. 2d 990.


                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us
MATTHEW J. PARMER

        Plaintiff

        v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

        Defendant

Case No. 2010-08781-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $275.00, which includes the filing fee. Court costs are
assessed against defendant.




                                            DANIEL R. BORCHERT
                                            Deputy Clerk

Entry cc:

Matthew J. Parmer, #A557-849                Gregory C. Trout, Chief Counsel
4104 Germantown Pike                        Department of Rehabilitation
Dayton, Ohio 45417                          and Correction
                                            770 West Broad Street
                                            Columbus, Ohio 43222
RDK/laa
3/9
Filed 3/17/11
Sent to S.C. reporter 6/9/11